IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 01-50196
                                     Summary Calendar



UNITED STATES OF AMERICA,
                                                            Plaintiff-Appellee,
                                             versus

MARCUS ANTONY DAWSON, a/k/a MARCUS
ANTHONY DAWSON,
                                                            Defendant-Appellant.

                   ________________________________________
                     Appeal from the United States District Court
                          for the Western District of Texas
                          USDC No. SA-99-CR-538-ALL
                   ________________________________________
                                  November 7, 2001
Before POLITZ, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

       Marcus Antony Dawson, a/k/a Marcus Anthony Dawson, appeals a guilty-
plea conviction for possession of an unregistered firearm in violation of 26 U.S.C. §

5861(d).




       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      Advancing sentencing issues, Dawson contends that the trial court erred in
denying a three-level downward adjustment for acceptance of responsibility and in

giving him a two-level upward adjustment. This court is precluded from reviewing

these issues as Dawson expressly waived them in his written guilty plea.1 We
therefore DISMISS the appeal as to those claims.

      Dawson also maintains that the district court abused its discretion in imposing

a three-month upward departure from the sentencing guideline range. We review an

upward departure for abuse of discretion. 2 There is no abuse of discretion if the
judge provides acceptable reasons for departure and the degree of departure is
reasonable.3
      In Dawson’s case, the trial court articulated that any one of six factors

justified upward departure. From the facts to which Dawson agreed in the factual
basis, a three-month departure is not unreasonable.4 Accordingly, the judgment of

the district court as to this claim is AFFIRMED.
      DISMISSED IN PART; AFFIRMED IN PART.




      1
       United States v. Portillo, 18 F.3d 290 (5th Cir. 1994).
      2
       United States v. Ashburn, 38 F.3d 803 (5th Cir. 1994).
      3
       United States v. Clements, 73 F.3d 1330 (5th Cir. 1996).
      4
       Cf. Ashburn, 38 F.3d at 807 (affirming sentence almost twice guideline range).
                                               2